—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from (1) a fact-finding order of the Family Court, Dutchess County (Pagones, J.), dated December 16, 1996, made after a hearing, finding that the appellant had committed acts, which, if committed by an adult, would have constituted the crimes of criminal mischief in the fourth degree and attempted assault in the third degree, and (2) an order of disposition of the same court, dated February 11, 1997, which, upon the fact-finding order, adjudged him to be a juvenile delinquent and placed him on probation for a period of 12 months.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as that order was superseded by the order of disposition; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant failed to preserve for appellate review his contention that the evidence adduced at the fact-finding hearing was legally insufficient to establish that he intended to cause “physical injury” (Penal Law § 120.00 [1]; cf, CPL 470.05 [2]; People v Cannon, 224 AD2d 439). In any event, viewing the evidence in the light most favorable to the presenting agency *498(see, Matter of David H., 69 NY2d 792), we find that it was legally sufficient to prove beyond a reasonable doubt that the appellant committed acts, which, if committed by an adult, would have constituted the crime of attempted assault in the third degree (see, Penal Law §§ 110.00, 120.00 [1]; Matter of Marcel F., 233 AD2d 442; People v Durden, 219 AD2d 605; Matter of Carlton P., 143 AD2d 833).
The appellant’s remaining contention is without merit. Ritter, J. P., Santucci, Joy and Florio, JJ., concur.